Pruco Life Insurance Company Sun-Jin Moon Vice President and Corporate Counsel Law Department Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 September 11, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life Variable Universal Account (File No. 811-5826) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life Variable Universal Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Account’s semi-annual report for the period ending June 30, 2012 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual reports for the underlying funds: 1. Filer/Entity:AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.:811-07452 CIK No.:0000896435 Accession No.:0000950123-12-011179 Date of Filing:08/24/12 2.Filer/Entity:American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.:0000814680 Accession No.:000143779-12-008798 Date of Filing:08/23/12 3.Filer/Entity:Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.:0000814679 Accession No.:0001193125-12-372158 Date of Filing:08/29/12 4.Filer/Entity:Dreyfus Investment Portfolios Registration No.:811-08673 CIK No.:0001056707 Accession No.:0001056707-12-000041 Date of Filing:08/17/12 5.Filer/Entity:Dreyfus Socially Responsible Growth Fund, Inc. Registration No.:811-07044 CIK No.:0000890064 Accession No.:0000890064-12-000009 Date of Filing:08/17/12 6.Filer/Entity:Dreyfus Variable Investment Fund Registration No.:811-05125 CIK No.:0000813383 Accession No.:0000813383-12-000119 Date of Filing:08/16/12 7.Filer/Entity:Franklin Templeton Variable Insurance Products Trust Registration No.:811-05583 CIK No.:0000837274 Accession No.:0001193125-12-375030 Date of Filing:08/30/12 8.Filer/Entity:Goldman Sachs Variable Insurance Trust Registration No.:811-08361 CIK No.:0001046292 Accession No.:0001193125-12-368397 Date of Filing:08/24/12 9.Filer/Entity:Janus Aspen Series Registration No.:811-07736 CIK No.:0000906185 Accession No.:0000950123-12-011474 Date of Filing:08/29/12 10.Filer/Entity:JPMorgan Insurance Trust Registration No.:811-07874 CIK No.:0000909221 Accession No.:0001193125-12-369124 Date of Filing:08/27/12 11.Filer/Entity:M Fund, Inc. Registration No.:811-09082 CIK No.:0000948258 Accession No.:0001104659-12-059961 Date of Filing:08/24/12 12.Filer/Entity:MFS Variable Insurance Trust Registration No.:811-8326 CIK No.:0000918571 Accession No.:0001193125-12-364816 Date of Filing:08/22/12 13.Filer/Entity:Neuberger Berman Advisers Management Trust ("AMT") Registration No.:811-04255 CIK No.:0000736913 Accession No.:0000894579-12-000258 Date of Filing:09/06/12 14.Filer/Entity:Northern Lights Variable Trust Registration No.:811-21853 CIK No.:0001352621 Accession No.: 000910472-12-002753 Date of Filing:09/11/12 15.Filer/Entity:Oppenheimer Variable Account Funds Registration No.:811-04108 CIK No.:0000752737 Accession No.:0001193125-12-371185 Date of Filing:08/28/12 16.Filer/Entity:ProFunds VP Registration No.:811-08239 CIK No.:0001039803 Accession No.:0001104659-12-061938 Date of Filing:09/06/12 17.Filer/Entity:T. Rowe Price International Stock Portfolio Registration No.:811-07143 CIK No.:0000918292 Accession No.:0001206774-12-003746 Date of Filing:08/27/12 18.Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.:0000711175 Accession No.:0001193125-12-368242 Date of Filing:08/24/12 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, _/s/ Sun-Jin Moon VIA EDGAR
